PER CURIAM.
AFFIRMED. As in Glass v. State, 556 So.2d 465 (Fla. 1st DCA 1990), Betsey v. State, 558 So.2d 202 (Fla. 1st DCA 1990), Buckley v. State, 558 So.2d 534 (Fla. 1st DCA 1990), and Miller v. State, 567 So.2d 1041 (Fla. 1st DCA 1990), we certify the following question to the supreme court as one of great public importance:
DOES A DOUBLE JEOPARDY VIOLATION RESULT FROM THE IMPOSITION OF A PROBATIONARY SPLIT SENTENCE WHEN THE LEGISLATURE HAS NOT EXPLICITLY AUTHORIZED THAT DISPOSITION IN THE SENTENCING ALTERNATIVES OF *1148SECTION 921.187, FLORIDA STATUTES?
ERVIN, WIGGINTON and MINER, JJ., concur.